DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered. 
Status of Claims
Claims 1 and 11 are amended. Claims 1-13 are pending.
Status of Previous Rejections
The rejections of Claims 1-13 under 35 U.S.C. 103 as being unpatentable over JP’006 (JP 2005-303006, hereinafter “JP’006”), and further in view of US’179 (US 2010/0188179, hereinafter “US’179”) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “higher fatty acids” (see last line) in claims 1 and 11 is a relative term which renders the claim indefinite. The term “higher fatty acids” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP’006 (JP 2005-303006, hereinafter “JP’006”), and further in view of US’179 (US 2010/0188179, hereinafter “US’179”) and US’977 (US 2001/0016977).
Regarding claims 1-5 and 11, JP’006 teaches a method for manufacturing a dust core, comprising: preparing a raw material powder including a coated pure iron powder composed of a plurality of pure iron particles each having an insulating coating layer, a coated iron alloy powder composed of a plurality of iron alloy particles each having an insulating coating layer; making a molded article by performing a compression molding of the raw material powder filled in a mold; and performing a heat treatment at 500-900 ºC (Page 4-7), which meets the limitation that the heat treatment eliminate distortion in the soft magnetic powder as recited in claim 1.
JP’006 discloses that the pure iron powder has average particle size of 5-300 µm (Page 5, 2nd paragraph), which overlaps the recited particle size in claims 1 and 11 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
JP’006 does not teach a metal soap as recited in claims 1 and 11. US’179 teaches a method of making a dust core and discloses that lubricant is used to reduce the friction between particles (Abstract; [0053]). Thus, it would be obvious to one of ordinary skill in the art to use lubricant as taught by US’179 in the process of JP’006 in order to reduce friction between particles as disclosed by US’179. US’179 discloses that the lubricant can be lithium stearate ([0054]), which is known to have a melting point of 220 ºC and meet the metal soap limitation recited in claims 2, 5 and 11. 
JP’006 is silent on the temperature of the mold. US’179 teaches a method of making a dust core ([0033] to [0078]), which is analogous to the method of JP’006. US’179 discloses that molding temperature can be at room temperature or at 100-250 ºC ([0077]). Thus, it would be obvious to one of ordinary skill in the art to compress mold the powder at a molding temperature of room temperature or at 100-250 ºC as taught by US’179 in the process of JP’006 would be able to make a dust core with success as disclosed by US’179. The method disclosed by JP’006 in view of US’179 meets the limitation that a difference Tm-Td between a melting point Tm of the metal soap and a temperature Td of the mold in the step of manufacturing the molded article is greater than or equal to 90 ºC recited in claim 1 and the mold temperature limitation recited in claims 3, 5 and 11. See MPEP 2144.05 I. 
JP’006 discloses that the second powder is DAP410L made by Daido Special Steel Co, Ltd (Page 10, 5th paragraph), which is known to have a hardness above HV 300 and meets the hardness limitation recited in claims 4-5 and 11.
JP’006 discloses that the first particle in the metal powder mixture is 15-40 wt% (Table 1), which meets the limitation recited in claim 11.
JP’006 in view of US’179 discloses that lubricant amount is 0.2-0.8 mass% to reduce friction ([0053] of US’179), which overlaps the recited amount in claim 11 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding the amended feature in claims 1 and 11, US’977 teaches a method of making a dust core and discloses that besides metal stearates, other metal salts of higher fatty acids can be used to improve lubrication among the particles during molding as long as the amount of the metal salts used is not in excess of 30% by weight of the metal stearates used (Abstract; [0121] to [0123]). Thus, it would be obvious to use both metal stearates and other metal salts of higher fatty acids as taught by US’977 in the process of JP’006 in view of US’179 in order to improve lubrication among the particles during molding as disclosed by US’977.
Regarding claim 6, JP’006 discloses that the first particle in the metal powder mixture is 15-40 wt% (Table 1), which meets the limitation recited in claim 6.
Regarding claim 7, JP’006 in view of US’179 discloses that lubricant amount is   is 0.2-0.8 mass% to reduce friction ([0053] of US’179), which overlaps the recited amount in claim 7 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 8, JP’006 discloses that the second particle contains Si and/or Al (Page 5, 1st paragraph), which meets the limitation recited in claim 8.
Regarding claim 9, JP’006 discloses that the thickness of the insulating layer is 0.005-20 µm (Page 5, last paragraph), which overlaps the recited thickness in claim 9 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 10, JP’006 discloses that the heat treatment is performed at 500-900 ºC (Page 4, 5th paragraph), which overlaps the recited temperature in claim 10 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. US’179 discloses that heat treatment is performed at 400-600 ºC for 20 minutes or more ([0078]), which overlaps the recited temperature and time in claim 10 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
US’179 discloses that the heat treatment of the core is performed in an atmosphere that does not contain oxygen ([0094]). It would be obvious to perform heat treatment in an atmosphere that does not contain oxygen as taught by US’179 in the process of JP’006 in order to prevent oxidation of the soft magnetic powder. US’179 discloses that the atmosphere is inert gas ([0094]). Thus, the oxygen content is at impurity level and meet the recited oxygen content in claim 10.
Regarding claims 12-13, JP’006 discloses that the pure iron powder has average particle size of 5-300 µm and the second particle has a size smaller than that of the first powder particle (Page 5, 2nd paragraph). Thus, the second particle size disclosed by JP’006 covers a range lower than 5-300 µm, which overlaps the recited size in claims 12-13 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
The applicants argued that the cited arts do not teach the amended features in claims 1 and 11.
In response, US’977 teaches a method of making a dust core and discloses that besides metal stearates, other metal salts of higher fatty acids can be used to improve lubrication among the particles during molding as long as the amount of the metal salts used is not in excess of 30% by weight of the metal stearates used (Abstract; [0121] to [0123]). Thus, it would be obvious to use both metal stearates and other metal salts of higher fatty acids as taught by US’977 in the process of JP’006 in view of US’179 in order to improve lubrication among the particles during molding as disclosed by US’977.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733